Citation Nr: 0623202	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  02-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis with emphysema. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to June 
1954.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Offices 
(RO) in St. Louis, Missouri, which found that new and 
material evidence had not been submitted to reopen claims for 
service connection for pulmonary tuberculosis, a nervous 
condition (to include schizophrenia), and hearing loss.  The 
case has since been transferred to the RO in Des Moines, 
Iowa.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in June 2004.  A 
transcript of that hearing has been associated with the 
claims file.

In an October 2004 decision, the Board found that new and 
material evidence had been submitted to reopen the claims for 
service connection for hearing loss and for an acquired 
psychiatric disorder.  The Board then remanded the claims for 
additional development.  The Board also remanded the issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis to assure compliance with the duty to notify and 
the duty to assist requirements of the Veterans Claims 
Assistance Act of 2000.  

Following that development, the RO issued a rating decision 
in September 2005 in which it granted service connection for 
bilateral hearing loss.  Therefore, that issue is no longer 
on appeal.  The RO also denied the veteran's claims for 
service connection for pulmonary tuberculosis and for an 
acquired psychiatric disorder, to include schizophrenia.  The 
case is once again before the Board for review. 

FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  An unappealed March 1968 rating decision denied service 
connection for pulmonary tuberculosis with emphysema on the 
basis that this condition was not shown in service or during 
the one-year presumptive period after service.  

3.  The evidence received since the March 1968 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for pulmonary tuberculosis with emphysema.

4.  The veteran's pulmonary tuberculosis with emphysema was 
first diagnosed many years after service and has not been 
medically linked to service. 

5.  The veteran does not have an acquired psychiatric 
disorder, to include schizophrenia, as a result of service. 


CONCLUSIONS OF LAW

1.  A March 1968 rating decision that denied service 
connection for pulmonary tuberculosis with emphysema is 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.302, 20.1103 (2005).

2.  The additional evidence presented since the March 1968 
rating decision is new and material, and the claim for 
service connection for pulmonary tuberculosis with emphysema 
has been reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002 & Supp.); 38 C.F.R §§ 3.102, 3.156, 3.159 (2005).

3.  Pulmonary tuberculosis was not incurred in or aggravated 
by service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

4.  An acquired psychiatric disorder, to include 
schizophrenia, was not incurred in or aggravated by service 
nor may a psychosis be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for pulmonary 
tuberculosis and for an acquired psychiatric disorder.  In 
the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

A letter by the RO dated in June 2003 as well as letters by 
the Appeals Management Center (AMC) dated in November 2004 
and January 2005 fully satisfy the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  These letters 
informed the veteran that additional information or evidence 
was needed to support his claims for service connection, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II). 


The Board notes that January 2005 letter by the AMC notified 
the veteran of the evidence and information necessary to 
reopen his claim for service connection for pulmonary 
tuberculosis with emphysema, as well as the evidence and 
information necessary to prove his underlying claim.  In 
particular, the AMC defined "new" and "material" evidence, 
explained that his claim was previously denied because 
evidence did not show that his tuberculosis was related to 
service, and that evidence was now needed to support this 
fact.  The veteran was therefore provided proper notice 
concerning the issue of whether new and material evidence has 
been submitted to reopen the claim for service connection for 
pulmonary tuberculosis with emphysema.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006). 

The Board notes that none of the letters notified the veteran 
of the type of evidence necessary to establish a disability 
rating or an effective date if service connection was 
eventually granted for either of his claimed disabilities.  
However, since the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  Hence, 
no further notice is needed.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant VA medical 
records identified by the veteran and his representative.  
Pursuant to the Board's remand, the RO also attempted to 
obtain medical records from Ft. Polk Army Medical Center.  In 
correspondence dated in February 2005, however, that facility 
indicated that they had no medical records pertaining to the 
veteran.  

The Board also finds that a VA examination is not necessary 
to determine whether the veteran has current disabilities 
involving pulmonary tuberculosis and an acquired psychiatric 
disorder as a result of service.  VA is obligated to provide 
a medical examination when such examination may substantiate 
entitlement to the benefits sought.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  However, the current 
record indicates that the veteran does not have pulmonary 
tuberculosis or an acquired psychiatric disorder.  The 
veteran was also diagnosed with emphysema many years after 
service.  Therefore, remanding the case to afford the veteran 
a VA examination would only delay the adjudication process 
with no benefit flowing to the veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  Pulmonary Tuberculosis

The veteran is ultimately seeking service connection for 
pulmonary tuberculosis with emphysema.  However, since an 
unappealed March 1968 rating decision denied service 
connection for pulmonary tuberculosis with emphysema, the 
Board must first determine whether new and material evidence 
has been submitted to reopen this claim.  For the reasons set 
forth below, the Board finds that such evidence has been 
submitted to reopen this claim.  However, since this 
condition was first diagnosed many years after service and 
has not been medically linked to service, service connection 
for pulmonary tuberculosis with emphysema remains denied.   

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases, including active tuberculosis, may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The RO initially denied service connection for pulmonary 
tuberculosis with emphysema in an unappealed March 1968 
rating decision.  The relevant evidence at the time of that 
decision included the veteran's service medical records, a VA 
hospitalization report dated from June to July 1967, and a VA 
examination report dated in February 1968.  These records 
show that the veteran was first diagnosed with pulmonary 
emphysema and emphysema over 10 years after service.

The RO noted that the veteran's service medical records made 
no reference to respiratory problems.  These records also 
revealed that the veteran was first treated for pulmonary 
problems many years after service.  The veteran was 
hospitalized by VA from June to July 1967 for treatment of 
pulmonary tuberculosis.  A February 1968 VA examination 
report also lists diagnoses of (1) pulmonary tuberculosis, 
advanced, inactive; and (2) pulmonary emphysema.  However, 
neither report indicated that the veteran's pulmonary 
tuberculosis with emphysema was related to service.  The 
March 1968 rating decision therefore denied service 
connection for pulmonary tuberculosis with emphysema on the 
basis that this condition was not shown in service or during 
the presumptive period after service.

The veteran was notified of the March 1968 rating decision 
and of his appellate rights in a letter dated that same 
month; however, he did not seek appellate review within one 
year of notification.  Therefore, the March 1968 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In August 1998, the veteran attempted to reopen his claim for 
service connection for pulmonary tuberculosis with emphysema 
on the basis of new and material evidence.  In a supplemental 
statement of the case issued in September 2005, the RO 
reopened the veteran's claim on the basis of new and material 
evidence but then denied the claim on the merits.  However, 
the requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  Therefore, the Board must determine whether new 
and material evidence has been submitted to reopen the claim 
for service connection for pulmonary tuberculosis with 
emphysema since the RO's March 1968 final decision.

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

Therefore, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is evidence that has been added to the record since the final 
March 1968 rating decision.  Since that decision, the veteran 
has submitted medical evidence showing treatment for 
emphysema.  For example, a July 1981 VA examination report 
lists diagnoses of inactive pulmonary tuberculosis and 
pulmonary fibrosis; a March 1987 radiology report lists a 
diagnosis of marked emphysema; and an October 2005 VA 
radiology report lists a diagnosis of bilateral changes of 
bullous emphysematous disease.  

These medical records are new and material because they were 
not associated with the claims file at the time of the March 
1968 rating decision and contribute to a more complete 
picture of the issue concerning service connection for 
pulmonary tuberculosis with emphysema.  Hodge, 155 F.3d at 
1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  
Accordingly, the claim for service connection for pulmonary 
tuberculosis with emphysema is reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard, 4 Vet. App. at 386, the Court held 
that before the Board can address a question that has not 
been decided by the RO, it must determine whether the veteran 
has been given adequate notice of the need to submit evidence 
or argument on that question, and an opportunity to address 
the question at a hearing and, if not, whether the veteran is 
prejudiced thereby.

The Board finds that the veteran will not be prejudiced by 
proceeding to adjudicate this issue on the merits.  The Board 
notes that the veteran has been notified of the applicable 
laws and regulations pertaining to service-connection claims.  
The veteran has also been afforded the opportunity to present 
evidence and argument on the underlying issue of service 
connection.  In a supplemental statement of the case issued 
in September 2005, the RO also reopened and adjudicated the 
veteran's claim on the merits following a de novo review of 
the records.  Under these circumstances, the Board may 
proceed to adjudicate this claim on the merits without 
prejudice to the veteran.

After reviewing the evidence of record, however, the Board 
finds that there is still no medical evidence of a nexus 
between the veteran's pulmonary tuberculosis with emphysema 
and his period of military service.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for pulmonary tuberculosis with 
emphysema.   

As noted, the veteran's service medical records make no 
reference to pulmonary or respiratory problems.  In fact, 
pulmonary tuberculosis was first diagnosed in 1966, over 10 
years after the veteran's separation from active duty.  A VA 
hospitalization report shows that the veteran was treated for 
pulmonary tuberculosis from June to July 1967.  This report 
notes that the veteran had been transferred from Mt. Vernon 
Hospital where he had been a patient since December 1966.  A 
February 1968 VA examination report also lists diagnoses of 
(1) pulmonary tuberculosis, advanced, inactive; and (2) 
pulmonary emphysema.  However, none of these records 
indicates that the veteran's pulmonary tuberculosis with 
emphysema had its onset in service or during the one-year 
presumptive period after service.  

Subsequently developed evidence shows that the veteran's 
tuberculosis has remained inactive for many years but that 
his emphysema is still present.  For example, a July 1981 VA 
examination report notes that the veteran's pulmonary 
tuberculosis had been inactive for 15 years.  Treatment 
record from O.W., D.O. dated in 1992 also note only a history 
of tuberculosis, with no evidence of active disease.  VA 
outpatient treatment records dated from 1994 to 2004 also 
make no reference to active pulmonary tuberculosis.  As noted 
above, however, radiographs continue to show evidence of 
emphysema.  Nevertheless, the veteran's claim fails because 
there is no medical evidence of a nexus or relationship 
between his emphysema and service.

The Board notes that several health care professionals 
recorded the veteran's history of pulmonary problems dating 
back to service.  However, none of these health care 
professionals offered their own independent medical opinion 
confirming the veteran's self-reported history concerning the 
date of onset.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that evidence which is simply unenhanced 
information recorded by a medical examiner does not 
constitute competent medical evidence).  Thus, there is no 
medical evidence to support the veteran's contentions that 
his emphysema is related to service.

The Board has considered the veteran's argument that he 
became nicotine dependent in service which ultimately 
resulted in pulmonary tuberculosis with emphysema.  However, 
legislation was enacted prohibiting service connection for a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a claimant during the claimant's military service.  38 
U.S.C.A. § 1103; Internal Revenue Service Restructuring and 
Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-
66 (1998).  Section 1103 applies to claims filed after June 
9, 1998.  Since the veteran filed his claim in August 1998, 
service connection based on the use of tobacco products is 
precluded.  

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim, 
including testimony presented at two personal hearings.  
However, there is no evidence that the veteran is competent 
to offer an opinion concerning the diagnosis or etiology of a 
pulmonary disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  Therefore, his lay statements have no probative 
value in this regard.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for pulmonary tuberculosis with emphysema.  Hence, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
38 U.S.C.A  § 5107(b).  Accordingly, the appeal is denied.

III.  Acquired Psychiatric Disorder, to Include Schizophrenia

The veteran claims that he has a psychiatric disorder, to 
include schizophrenia, as a result of service.  However, 
because the record contains no evidence of a current 
psychiatric disorder, to include schizophrenia, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim. 

The veteran maintains that he was treated for a psychiatric 
disorder in service, which included electroshock therapy.  
However, the veteran's service medical records make no 
reference to psychiatric problems.  Of particular relevance, 
a June 1954 separation examination report notes that a 
psychiatric evaluation was normal.  Thus, a chronic 
psychiatric disorder was not present in service. 

The veteran first underwent psychiatric treatment several 
years after his separation from active duty.  The veteran was 
hospitalized by VA for psychiatric treatment from April to 
May of 1956.  In his application for admission, the veteran 
indicated that he had been hospitalized in service and had 
received electroshock therapy.  However, the clinician noted 
that this fact "was not borne out by review of his military 
records."  The final diagnosis was "Sociopathic personality 
disturbance, dyssocial reaction, manifested by numerous 
difficulties with the law, excessive drinking, a poor work 
history and difficulties in his interpersonal relationships; 
question of borderline schizophrenic states."  

The veteran underwent a neuropsychiatric examination by VA in 
March 1962.  A report from that examination notes that the 
veteran was completely unreliable and unable to verbalize any 
specific complaints.  The examiner also indicated that he had 
reviewed the veteran's claims folder and that no psychiatric 
diagnosis was made during service.  Following a mental status 
examination, the diagnosis was "Schizophrenic reaction, 
chronic undifferentiated type manifested by flattened affect, 
asociability, dyssocial acting out, withdrawn and 
retardation, chronic."  The examiner noted that this 
condition was regarded as "a maturation of pre-existing 
personality disorder, schizoid and dyssocial type."

A February 1968 VA psychiatric examination report also lists 
a diagnosis of schizophrenic reaction, undifferentiated type, 
chronic.  Finally, a March 1987 VA psychiatric examination 
report lists diagnoses of schizophrenia disorder, residual 
type; and alcohol abuse.  The Board notes that the March 1987 
report is the last documented evidence showing a diagnosis of 
schizophrenia.  Since then, the only psychiatric diagnosis 
has pertained to alcohol abuse.  The Board has reviewed VA 
treatment records dated from 1992 to 2004.  Some of these 
records show both inpatient and outpatient treatment for 
alcohol abuse, but do not list any other psychiatric 
disorder, such as schizophrenia.  

Since the evidence of record does not show that the veteran 
has a current psychiatric disorder, to include schizophrenia, 
his claim must be denied.  In Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997), the Court held that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability.  In Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), the Court held that in the absence of proof 
of the presently claimed disability, there can be no valid 
claim.  In light of this case law, there is no basis to grant 
the veteran's claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia.  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.  Despite the veteran's statements that he 
currently suffers from schizophrenia, his lay statements have 
no probative value concerning the presence of a psychiatric 
disorder.  See Grottveit and Espiritu, both supra.  
Accordingly, the appeal is denied.


ORDER

Service connection for pulmonary tuberculosis with emphysema 
is denied. 

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


